
	

113 HRES 607 IH: Recognizing the importance of the historic 2014 Indian Elections.
U.S. House of Representatives
2014-05-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 607
		IN THE HOUSE OF REPRESENTATIVES
		
			May 29, 2014
			Mr. Schock (for himself, Mrs. Lummis, Mrs. McMorris Rodgers, Ms. Gabbard, Mr. Sessions, Mr. Sherman, Mr. Holding, Mr. Murphy of Florida, Mr. Royce, Mr. Engel, Mr. Bera of California, Mr. Crowley, and Mr. Roskam) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Recognizing the importance of the historic 2014 Indian Elections.
	
	
		Whereas India is the world’s largest democracy, with more than 1.2 billion people living in 29
			 states and 7 union territories;
		Whereas the United States established diplomatic relations with India on November 1, 1946, and
			 officially recognized India as an independent state on August 15, 1947;
		Whereas the United States-India relationship is rooted in common values, including democracy,
			 respect for ethnic and religious diversity, and the rule of law and is
			 further strengthened by strong people-to-people ties;
		Whereas the United States supports the fundamental democratic rights guaranteed in the Constitution
			 of India;
		Whereas the United States recognizes the critical role India plays in maintaining regional and
			 global stability;
		Whereas Indian foreign direct investment in the United States economy has surpassed $5 billion,
			 creating and supporting thousands of United States jobs;
		Whereas United States agricultural, manufacturing, defense and energy industries are eager to
			 engage with India for mutual growth opportunities;
		Whereas with some 550 million people voting, India’s recent elections marked the largest democratic
			 exercise in the world;
		Whereas all parties participating in India’s polls carried out a hard-fought, free and fair
			 election;
		Whereas the Bharatiya Janata Party (BJP) prevailed in the election, securing 282 out of 543 total
			 seats of the Lok Sabha (India’s lower house of Parliament);
		Whereas the new Indian government’s commitment to efficient governance, respect for the rule of
			 law, and strong alliances with strategic partners like the United States
			 will benefit India and the United States-India partnership;
		Whereas the United States has an opportunity to build on the U.S.-India strategic partnership that
			 has been cultivated over the course of the past decades with both the
			 Congress Party and BJP-led governments; and
		Whereas the President of the United States, Barack Obama, has invited Prime Minister Modi to visit
			 the United States and committed to work with the new government to
			 “fulfill the extraordinary promise of the United States-India strategic
			 partnership”: Now, therefore, be it
	
		That the House of Representatives—
			(1)congratulates the people of India on holding the largest democratic exercise in the history of the
			 world;
			(2)recognizes that both opposition and winning party members participated in a hard-fought election;
			(3)commits to working with the new Narendra Modi-led Indian Government to advance shared values and
			 interests; and
			(4)will seek to further strengthen our strategic partnership with India, including in the defense,
			 trade, and security arenas.
			
